Citation Nr: 0309284	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-06 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a facial rash, 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as due to undiagnosed illness.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty from June 1983 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 RO decision which in pertinent part 
denied service connection for a facial rash, claimed as due 
to undiagnosed illness; denied service connection for a 
psychiatric disorder, claimed as due to undiagnosed illness; 
and denied a TDIU rating.  

The Board finds that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), there is a further duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  A recent court decision invalidated a regulation 
which allowed the Board itself to develop evidence, and thus 
the RO must develop the evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The file contains a copy of an August 1996 decision by an 
Administrative Law Judge of the Social Security 
Administration (SSA), and this awarded the veteran SSA 
disability benefits.  The SSA decision refers to specific 
past psychiatric treatment of the veteran, but the related 
medical records are not on file.  In the judgment of the 
Board, SSA records should be obtained; further effort should 
be made to secure any other medical records concerning a 
facial skin rash and a psychiatric condition; and VA 
examinations, with review of historical records, should be 
provided.


Accordingly, the case is remanded for the following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
disability benefits, along with copies of 
all related SSA decisions.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
ever treated or examined him for a facial 
skin rash problem and for psychiatric and 
substance abuse problems.  The RO should 
then obtain copies of related medical 
records.

3.  After the above action is 
accomplished, the veteran should undergo 
a VA examination to determine the 
existence and etiology of any current 
skin rash of the face.  The claims folder 
should be provided to and reviewed by the 
doctor.  Any objective indication of a 
current facial skin rash should be 
reported.  The doctor should provide a 
diagnosis for any current facial skin 
rash, or the doctor should explain why 
there is no diagnosis.  Based on 
examination findings, review of 
historical records, and medical 
principles, the doctor should give a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current facial skin rash. 

4.  The veteran should also undergo a VA 
psychiatric examination to determine the 
existence and etiology of any current 
psychiatric disorder.  The claims folder 
should be provided to and reviewed by the 
doctor.  Any objective indication of a 
current psychiatric condition should be 
reported.  The doctor should provide a 
diagnosis for any current psychiatric 
disorder, or the doctor should explain 
why there is no diagnosis.  Based on 
examination findings, review of 
historical records, and medical 
principles, the doctor should give a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current psychiatric 
disorder. 

5.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the VCAA, the RO 
should review the claims on appeal.  If 
the claims are denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




